                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


    JOSEPH MCNALLY,                         1:19-cv-17923-NLH-AMD

                      Plaintiff,             MEMORANDUM OPINION
                                                   & ORDER
         v.

    WATERFORD TOWNSHIP, et al.,

                      Defendants.



       This matter comes before the Court by way of a proposed

consent order to remand filed by the parties.          (Docket No. 17.)

On September 12, 2019, Defendants removed Plaintiff’s case from

state court to this Court pursuant to 28 U.S.C. § 1331 based on

Plaintiff’s federal claims, with the Court having supplemental

jurisdiction over Plaintiff’s state law claims under 28 U.S.C. §

1367(a). 1    The proposed consent order reflects that Plaintiff’s

amended complaint filed on October 23, 2019 (Docket No. 11) has


1   Section 1367(a) provides:

       Except as provided in subsections (b) and (c) or as
       expressly provided otherwise by Federal statute, in any
       civil action of which the district courts have original
       jurisdiction, the district courts shall have supplemental
       jurisdiction over all other claims that are so related to
       claims in the action within such original jurisdiction that
       they form part of the same case or controversy under
       Article III of the United States Constitution. Such
       supplemental jurisdiction shall include claims that involve
       the joinder or intervention of additional parties.

28 U.S.C. § 1367(a).
dismissed Plaintiff’s claims arising under federal law, and

provides that the parties consent to remand because there is “no

longer [] an independent basis for federal jurisdiction.”

Jurisdiction under 28 U.S.C. § 1331(a), diversity of

citizenship, is not an available basis for jurisdiction because

Plaintiff and Defendants are all citizens of New Jersey.

     Ordinarily, post-removal agreements between the parties

that alter an element of subject matter jurisdiction, which had

been properly established at the time of removal, in an attempt

to return to state court are without force.   Cf., Duffy v.

Absecon Police Department, 2019 WL 5265322, at *1 (D.N.J. Oct.

17, 2019) (citing Tom’s Landscaping Contractors, LLC v. Ernest

Bock & Sons, Inc., 2018 WL 5294510, at *2 (D.N.J. 2018))

(declining to endorse the parties’ “Consent Order Permitting

Plaintiff to File Amended Complaint and For Remand of Entire

Action to State Court,” where the amended complaint would add a

non-diverse party, because the filing of the plaintiff’s amended

complaint would not defeat subject matter jurisdiction if such

jurisdiction existed at the time the defendant removed

plaintiff’s original complaint) (citing Mollan v. Torrance, 22

U.S. 537, 539 (1824), quoted in Grupo Dataflux v. Atlas Global

Grp., L.P., 541 U.S. 567, 570 (2004) (“It has been long and

well-established that in determining whether a federal court may

exercise jurisdiction based upon diversity of citizenship, the


                                2
court must look to ‘the state of things at the time of the

action brought.’”); St. Paul Mercury Indem. Co. v. Red Cab Co.,

303 U.S. 283, 294–95 (1938) (“It uniformly has been held that in

a suit properly begun in the federal court the change of

citizenship of a party does not oust the jurisdiction.    The same

rule governs a suit originally brought in a state court and

removed to a federal court.”)); St. Paul Mercury Indem. Co., 303

U.S. at 292–93 (announcing long ago that “the plaintiff after

removal, by stipulation, by affidavit, or by amendment of his

pleadings, reduces the claim below the requisite amount, [] does

not deprive the district court of jurisdiction,” and further

reiterating that “events occurring subsequent to removal which

reduce the amount recoverable, whether beyond the plaintiff's

control or the result of his volition, do not oust the district

court's jurisdiction once it has attached”).

     The parties have endeavored to do a similar thing here.

Technically, their post-removal agreement to the remand of the

case to state court does not provide the mechanism for remand.

The parties cannot unilaterally consent to the remand of the

case when this Court had at the time or removal, and continues

to have, subject matter jurisdiction over the action.    The

parties’ consent order is incorrect that the dismissal of

Plaintiff’s state law claims divests this Court of subject

matter jurisdiction.


                                3
     Their proposed consent order is not entirely without any

force, however, because Plaintiff’s voluntary dismissal of his

federal claims through the filing of an amended complaint

provides a basis for the Court to consider whether, in its

discretion, it should continue to exercise subject matter

jurisdiction over Plaintiff’s state law claims under 28 U.S.C. §

1367.

     “Section 1367(c) grants district courts the discretion to

refuse to exercise supplemental jurisdiction when ‘values of

judicial economy, convenience, fairness, and comity’ counsel

that the district court remand state claims to a state forum.”

Hudson United Bank v. LiTenda Mortg. Corp., 142 F.3d 151, 157

(3d Cir. 1998) (quoting City of Chicago v. International College

of Surgeons, 522 U.S. 156, 167 (1997)) (other citation omitted)

(“The whole point of supplemental jurisdiction is to allow the

district courts to exercise pendent jurisdiction over claims as

to which original jurisdiction is lacking.”).    Section 1367(c)

provides:

     (c) The district courts may decline to exercise
     supplemental jurisdiction over a claim under subsection (a)
     if—

            (1) the claim raises a novel or complex issue of State
            law,

            (2) the claim substantially predominates over the
            claim or claims over which the district court has
            original jurisdiction,



                                  4
            (3) the district court has dismissed all claims over
            which it has original jurisdiction, or

            (4) in exceptional circumstances, there are other
            compelling reasons for declining jurisdiction.

28 U.S.C. § 1367(c).    The Third Circuit “has made clear that,

‘where the claim over which the district court has original

jurisdiction is dismissed before trial, the district court must

decline to decide the pendant state claims unless considerations

of judicial economy, convenience, and fairness to the parties

provide an affirmative justification for doing so.’”     Jacobowitz

v. M & T Mortg. Corp., 372 F. App’x 225, 228–29 (3d Cir. 2010)

(quoting Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788

(3d Cir. 1995) (emphasis in original)).

     Through Plaintiff’s amended complaint, the federal claims

over which this Court had original jurisdiction are no longer in

the case.    Further, the only remaining claims arise under state

common law and for violations of the New Jersey Civil Rights

Act, N.J.S.A. 10:6–1 et seq. an important state statute.

Moreover, this matter in the earliest stages of litigation and

no substantive decisions has been rendered affecting the claims

or positions of the parties.    Therefore there are no

considerations of judicial economy, convenience, and fairness to

the parties that provide an affirmative justification for

retaining jurisdiction over the matter.    Thus, the Court finds

that it will decline to exercise supplemental jurisdiction over


                                  5
Plaintiff’s remaining claims under § 1367(c)(2) and (3), and the

Court will remand the matter to state court. 2

     THEREFORE,

     IT IS this    18th      day of      November       , 2019

     ORDERED that this action be, and hereby is, REMANDED to

Camden County Superior Court, Law Division, CAM-L-3068-19; and

it is further

     ORDERED that the Clerk of Court shall mark this matter as

CLOSED.



                                         s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




2 Because Plaintiff’s case was removed from state court, rather
than filed here originally, the Court will remand, rather than
dismiss, this action. See, e.g., Monk v. New Jersey, 2014 WL
4931309, at *3 (D.N.J. 2014) (declining to continue exercising
supplemental jurisdiction over the plaintiff’s state law claims
after the dismissal of the plaintiff’s federal claims, and
determining that “[r]ather than dismiss this case outright,
however, the Court has discretion to remand this matter and the
remaining state law claims back to the state court for further
adjudication”) (citing Whittaker v. CCIS N. of Phila., No. 10–
1095, 2010 WL 1644492, at *2 (E.D. Pa. Apr. 22, 2010) (“Where a
case has been removed from state court to federal court on the
basis of federal question jurisdiction, the United States
Supreme Court has recognized that a district court retains the
discretion to remand that matter back to state court when all
federal law claims have been dropped or dismissed from the
action and only pendant state law claims remain.”) (citing
Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988)).


                                6
